              Case 3:19-cv-00715-AVC Document 26 Filed 10/16/19 Page 1 of 7




                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT


LAYLA SLEEP, INC

                   Plaintiff,
         v.                                                                    Case No. 19-cv-0715

DIRECT SUPPLY, INC

                   Defendant.


               DEFENDANT’S ANSWER TO AMENDED COMPLAINT


         Defendant Direct Supply, Inc. (“Direct Supply”) hereby answers the complaint filed by

Plaintiff Layla Sleep, Inc. (“Layla”) as set forth below.


                                               PARTIES

    1.         Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

    2.         Admitted.


                                        NATURE OF THE ACTION

    3.         Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.


                                        JURISDICTION AND VENUE

    4.         Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.




{Answer to Amended Complaint.docx / }
            Case 3:19-cv-00715-AVC Document 26 Filed 10/16/19 Page 2 of 7




    5.        Direct Supply admits that this Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §1331 and U.S.C. §1338(a).

    6.        Direct Supply admits to that this Court has personal jurisdiction over the Direct

Supply in this action.

    7.        Direct Supply admits that venue is proper in this District and denies the remainder of

the allegation.


                                        BACKGROUND FACTS
    8.        Direct Supply incorporates by reference its answers to the preceding paragraphs 1-7.

    9.        Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

    10.       Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

    11.       Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

    12.       Direct Supply states that the marketing image speaks for itself, however Direct

Supply lacks knowledge or information sufficient to form a belief as to admit or deny the

allegation and therefore denies it.

    13.        Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

    14.       Direct Supply admits that Rose is prior art.

    15.       Direct Supply denies Layla’s characterization of Rose. Rose speaks for itself.

    16.       Direct Supply denies Layla’s characterization of the documents. The documents

speak for themselves.



{Answer to Amended Complaint.docx / }
            Case 3:19-cv-00715-AVC Document 26 Filed 10/16/19 Page 3 of 7




    17.       Admitted.

    18.       Admitted.

    19.       Admitted.

    20.       Direct Supply denies the characterization of the document and states that the

document speaks for itself. Direct Supply admits that it is the assignee of the ‘591 patent.

    21.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    22.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    23.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    24.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    25.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    26.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    27.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    28.       Denied.

    29.       Denied.




{Answer to Amended Complaint.docx / }
            Case 3:19-cv-00715-AVC Document 26 Filed 10/16/19 Page 4 of 7




                                             COUNT 1
                       Declaratory Judgment of Non-Infringement of ‘591 Patent



    30.       Direct Supply incorporates by reference its answers to paragraph 1-29.

    31.       Denied.

    32.       Admitted.

    33.       Denied.

    34.       Denied.

    35.       Denied.

    36.       Denied.

    37.       Denied.


                                             COUNT II
                       Declaratory Judgment of Non-Infringement of ‘591 Patent

    38.       Direct Supply incorporates by reference its answers to paragraph 1-37.

    39.       Denied.

    40.       Denied.

    41.       Denied.

    42.       Denied.

    43.       Denied.

    44.       Denied.


                                            COUNT III
                        Declaratory Judgment of Unenforceability of ‘591 Patent

    45.       Direct Supply incorporates by reference its answers to paragraph 1-44

    46.       Denied.


{Answer to Amended Complaint.docx / }
            Case 3:19-cv-00715-AVC Document 26 Filed 10/16/19 Page 5 of 7




    47.       Denied.

    48.       Denied.

    49.       Denied.

    50.       Admitted.

    51.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    52.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    53.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    54.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    55.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    56.       Denied.

    57.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    58.       Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

    59.       Direct Supply denies the characterization of the document and states that the

document speaks for itself.

    60.       Denied.

    61.       Denied.




{Answer to Amended Complaint.docx / }
            Case 3:19-cv-00715-AVC Document 26 Filed 10/16/19 Page 6 of 7




    62.       Denied.


                                             RELIEF

          WHEREFORE, Direct Supply respectfully requests that this Court enter judgement in its

favor and against Layla and grant the following relief:

    A. Dismissing all of Layla’s claims;

    B. Deny Layla’s claim that it has not infringed any claims of the ‘591 patent;

    C. Deny Layla’s claim that the claims of the ‘591 patent are invalid;

    D. Deny Layla’s claim that the claims of the ‘591 patent are unenforceable;

    E. Awarding Direct Supply the reasonable attorneys’ fees and costs of this action; and

    F. Granting such other and further relief as the Court deems appropriate.


                                        JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Direct Supply hereby demands trial by

jury on all causes so triable.


Dated: October 16, 2019                       BOYLE FREDRICKSON, S.C.

                                              s/Michael T. Griggs
                                              Michael T. Griggs
                                              Adam L. Brookman
                                              840 N. Plankinton Ave.
                                              Milwaukee, WI 53203
                                              Telephone: 414-225-9755
                                              Facsimile: 414-225-9753
                                              Email: mtg@boylefred.com
                                                     alb@boylefred.com


                                              Attorneys for Defendant, Direct Supply, Inc.




{Answer to Amended Complaint.docx / }
            Case 3:19-cv-00715-AVC Document 26 Filed 10/16/19 Page 7 of 7




                                        CERTIFICATE OF SERVICE

         I hereby certify that on October 16, 2019, I caused a true and correct copy of the

foregoing document to be filed with the Court and served upon the following counsel of record

via the Court’s CM/ECF system:


Counsel for Layla Sleep, LLC.:


Walter B Welsh
WHITMYER IP GROUP LLC
600 Summer Street
Stamford, Connecticut 06901
Phone: 203-703-0800
Fax: 203-703-0801
Email: wwelsh@whipgroup.com
       litigation@whipgroup.com




                                                s/Michael. T. Griggs
                                                Michael T. Griggs
                                                Adam L. Brookman




{Answer to Amended Complaint.docx / }
